Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 14 recite “the fuel cock” without proper antecedent basis and therefore rendering these claims indefinite.  Dependent claims 6-10 and 15-16 are rendered indefinite for their dependency on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woody US 2008/0276911.  
See Woody at Figure 2.  
    PNG
    media_image1.png
    489
    448
    media_image1.png
    Greyscale


Woody discloses a mechanism for preventing fixation of a carburetor 18, wherein an auxiliary chamber 32 capable of changing a volume thereof within a given range is provided separately from a fuel tank 16, the auxiliary chamber 32 and a float chamber 52 of a carburetor are communicated with each other via line 40, fuel in the float chamber 52 can be sucked and temporarily evacuated, as needed, by increasing the volume of the auxiliary chamber, and the temporarily evacuated fuel can be returned into the float chamber, as needed, by decreasing the volume of the auxiliary chamber.  
See Woody at par. 70 describing how the fuel is evacuated upon engine shutdown.  Note par 70 described the fuel can be returned to carburetor upon engine starting.  Fixation of the carburetor is inherently prevented when the fuel is removed from the float bowl preventing fuel degradation and clogging in the manner known in the art.

Allowable Subject Matter
Claim 2 and 13 are allowed.  Regarding claim 2, Woody Figure 24 shows combined carburetor and auxiliary fuel chamber, but does not show the auxiliary chamber and float chamber as integral.

Claims 3-4 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-10 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the cited documents disclosing removal of fuel from carburetors during engine shut down to reduce environmental emissions and to prevent stale fuel from clogging small fuel passages within the carburetor.
 See, for example, Bejeek et al. US 2013/0206114 prevents fixation of a carburetor by removing fuel upon engine shutdown.  Bejeek discloses a mechanism for preventing fixation of a carburetor, wherein an auxiliary chamber 130, the auxiliary chamber and a float chamber 104 of a carburetor are communicated with each other, fuel in the float chamber 104 can be sucked and temporarily evacuated, as needed.  Pars. [0003-0005] describe the known problems with fuel and the importance of draining fuel before storage of the engine.  Par. [0022] and Figs 1B, 1C, Fig. 2 show a system for draining the carburetor float bowl stating that when the engine is stopped, control valve 144 is opened, whereby fuel can flow out of the fuel chamber 104 of the carburetor to drain reservoir 130, emptying the fuel chamber 104.  See Fig 1B reproduced below.




    PNG
    media_image2.png
    688
    512
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS N MOULIS whose telephone number is (571)272-4852.  The examiner can normally be reached on M-F 930-600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS N MOULIS/Primary Examiner, Art Unit 3747